                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


GARY WAYNE BONNER,

                           Plaintiff,
                                                                      CIVIL ACTION
        v.                                                            NO. 17-3144

NANCY A. BERRYHILL, Acting
Commissioner of Social Security,1

                           Defendant.


                                                ORDER

        AND NOW, this 26th day of October, 2018, upon careful consideration of the

Report and Recommendation filed by United States Chief Magistrate Judge Linda K.

Caracappa, (ECF No. 16), and it appearing that neither plaintiff nor the Commissioner

have objected to the report,2 it is hereby ORDERED that:

        1.   The Report and Recommendation is APPROVED and ADOPTED;

        2. Plaintiff’s request for review is DENIED.



                                                          BY THE COURT:



                                                          /s/ Gerald J. Pappert
                                                          GERALD J. PAPPERT, J.


1      Nancy A. Berryhill became the Acting Commissioner for Social Security on January 23, 2017.
Pursuant to Federal Rule of Civil Procedure 25(d), Berryhill should be substituted for the former
Acting Commissioner, Carolyn W. Colvin, as the defendant in this action.

2       When no objection is made to a Report and Recommendation, the Court should, as a matter
of good practice, “satisfy itself that there is no clear error on the face of the record in order to accept
the recommendation.” Fed. R. Civ. P. 72(b) advisory committee notes; see also Oldrati v. Apfel, 33 F.
Supp. 2d 397, 399 (E.D. Pa. 1998). No clear error appears on the face of the record and the Court
accordingly accepts Judge Caracappa’s Recommendation.
